                    Case 1:14-cv-10091-VEC
                         1:14-cv-09287-VEC Document 228
                                                    271 Filed 10/31/19 Page 1 of 1


                                      SEW.ARD        &    KISSEL LLP
                                             ONE BATTERY PARK PLAZA
                                            NEW YORK, NEW YORK 10004

                                              TELEPHONE: (212) 574-1200                        901 K STREET, NW
BRUCE G. PAULSEN
                                                                                             WASHINGTON, DC 20001
     PARTNER                                   FACSIMILE: (212) 480-8421
   (212) 574-1533                                                                          TELEPHONE: (202) 737-8833
                                                 WWW.SEWKIS.COM                             FACSIMILE: (202) 737-5184
 paulsen@sewkis.com




                                                               October 31, 2019

     VIAECF

     Honorable Valerie E. Caproni
     United States District Judge
     United States District Court
     Southern District of New York
     40 Foley Square
     New York, NY 10007

                      Re:   Clearlake Shipping Pte Ltd. v. 0. W Bunker (Switzerland) SA et al
                            No. 14 Civ. 9287

                            Nippon Kaisha Line Limited v. 0. W Bunker USA Inc., et al.
                            No. 14 Civ. 10091

     Dear Judge Caproni:

                       On behalf of ING Bank N.V., as Security Agent ("ING Bank"), together with
     counsel for O.W. Bunke1· USA, Inc. and NuStar Energy Services Inc. ("NuStar"), we submit this
     joint letter in response to Your Honor's order dated March 20, 2019, directing the parties to file
     an update with the Court within 14 days of the Supreme Court granting or denying NuStar's
     petitions for certiorari in the above-captioned matters. See Doc. 268.

                    On September 30, 2019, NuStar moved to dismiss its petition for certiorari
     pursuant to U.S. Supreme Court Rule 46.2. The Supreme Court granted NuStar's motion and
     dismissed the petition on October 17, 2019. NuStar Energy Servs. v. ING Bank N V, No. 18-
     1224, 2019 U.S. LEXIS 6484 (Oct. 17, 2019).
